
	
		I
		111th CONGRESS
		1st Session
		H. R. 2548
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Pingree of Maine
			 (for herself, Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Delahunt,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Kennedy,
			 Mr. Klein of Florida,
			 Mr. Langevin,
			 Mr. McGovern,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Moran of Virginia,
			 Mr. Thompson of California, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Coastal Zone Management Act of 1972 to
		  require establishment of a Working Waterfront Grant Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep America’s Waterfronts Working Act
			 of 2009.
		2.Working waterfront
			 programThe Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end
			 the following:
			
				320.Working Waterfront Grant Program(a)Findings and
				purpose
						(1)The Congress finds
				the following:
							(A)Water-dependent
				commercial activities are the economic and cultural heart of many coastal
				communities. These activities include commercial fishing, recreational fishing,
				tourism, aquaculture, boatbuilding, transportation, and many other
				water-dependent businesses.
							(B)Water-dependent
				commercial activities depend on coastal access in the form of docks, wharfs,
				lifts, wet and dry marinas, boat ramps, boat hauling, repair, and construction
				facilities, commercial fishing facilities, and other support structures on,
				over, or adjacent to navigable bodies of water.
							(C)The coastal zone
				across the United States is experiencing rising property values and taxes, and
				related development pressure, as more people move to the coastal zone, and as
				coastal areas experience a demographic shift favoring wealthier
				citizens.
							(D)Privately owned
				access areas for water-dependent commercial activity in many States are under
				increasing threat from private residential development and other
				conversion.
							(E)Loss of access for
				water-dependent commercial activity would have economically and culturally
				devastating consequences for many coastal communities.
							(2)The purpose of
				this section is to preserve, protect, and expand coastal access for persons
				engaged in water-dependent commercial activities including commercial fishing,
				recreational fishing, aquaculture, boatbuilding, or other water-dependent
				coastal-related businesses.
						(b)Grant
				program
						(1)The Secretary
				shall establish a Working Waterfront Grant Program, in cooperation with
				appropriate State, regional, and other units of government, under which the
				Secretary may make a grant to any coastal state for the purpose of implementing
				a working waterfront plan approved by the Secretary under subsection
				(c).
						(2)Subject to the availability of
				appropriations, the Secretary shall award matching grants under the program
				through a regionally equitable, competitive funding process.
						(3)In awarding a
				grant to an eligible coastal state, the Secretary shall consider—
							(A)the economic and
				cultural significance of working waterfront to the coastal state;
							(B)the demonstrated
				working waterfront needs of the coastal state as outlined by a working
				waterfront plan approved for the coastal state under subsection (c), and the
				value of the proposed project for the implementation of such Plan;
							(C)the ability to
				successfully leverage funds among participating entities, including Federal
				programs, regional organizations, State and other government units, landowners,
				corporations, or private organizations;
							(D)the potential for
				rapid turnover in the ownership of working waterfront in the coastal state, and
				where applicable the need for coastal states to respond quickly when properties
				in existing or potential working waterfront areas or public access areas as
				identified in the working waterfront plan submitted by the coastal state come
				under threat or become available;
							(E)the impact of the working waterfront plan
				approved for the coastal state under subsection (c) on the coastal ecosystem
				and the users of the coastal ecosystem; and
							(F)the extent of the historic connection
				between working waterfronts and the local communities within the coastal
				state.
							(4)The Secretary
				shall approve or reject an application for such a grant within 30 days after
				receiving an application for the grant.
						(c)working
				waterfront plans
						(1)To qualify for a grant under subsection
				(b), a coastal state must submit and have approved by the Secretary a
				comprehensive working waterfront plan in accordance with this subsection or be
				in the process of developing such a plan and have an established working
				waterfront program at the State or local level.
						(2)Such plan—
							(A)must provide for preservation and expansion
				of access to coastal waters to persons engaged in commercial fishing,
				recreational fishing, aquaculture, boatbuilding, or other water-dependent
				coastal-related business;
							(B)shall
				include—
								(i)an
				assessment of the economic, social, cultural, and historic value of working
				waterfront to the coastal state;
								(ii)a description of relevant State and local
				laws and regulations affecting working waterfront in the geographic areas
				identified in the working waterfront plan;
								(iii)identification
				of geographic areas where working waterfronts are currently under threat of
				conversion to uses incompatible with commercial fishing, recreational fishing,
				aquaculture, boatbuilding, or other water-dependent coastal-related business,
				and the level of that threat;
								(iv)identification of geographic areas with a
				historic connection to working waterfronts where working waterfronts are not
				currently available, and, where appropriate, an assessment of the environmental
				impacts of any expansion or new development of working waterfronts on the
				coastal ecosystem;
								(v)identification of other working waterfront
				needs including improvements to existing working waterfronts and working
				waterfront areas;
								(vi)for areas
				identified under clauses (iii), (iv) and (v), identification of current
				availability and potential for expansion of public access to coastal
				waters;
								(vii)a strategic and prioritized plan for the
				preservation, expansion, and improvement of working waterfronts in the coastal
				state, including reasonable and appropriate provisions for the preservation and
				expansion of public access to coastal waters;
								(viii)a description
				of the degree of community support for such strategic plan; and
								(ix)a contingency plan for properties that
				revert to the coastal state pursuant to determinations made by the coastal
				state under subsection (g)(4)(C);
								(C)may be part of the
				management program approved under section 306;
							(D)shall utilize to the maximum extent
				practicable existing information contained in relevant surveys, plans, or other
				strategies to fulfill the information requirements under this paragraph;
				and
							(E)shall incorporate the policies and
				regulations adopted by communities under local working waterfront plans or
				strategies in existence prior to the date of enactment of this section.
							(3)A working
				waterfront plan—
							(A)shall be effective
				for purposes of this section for the 5-year period beginning on the date it is
				approved by the Secretary;
							(B)must be updated
				and re-approved by the Secretary before the end of such period; and
							(C)shall be complimentary to and incorporate
				the policies and objectives of regional or local working waterfront plans as in
				effect before the date of enactment of this section or as subsequently
				revised.
							(4)The Secretary
				may—
							(A)award planning
				grants to coastal states for the purpose of developing or revising
				comprehensive working waterfront plans; and
							(B)award grants
				consistent with the purposes of this section to States undertaking the working
				waterfront planning process under this section, for the purpose of preserving
				and protecting working waterfronts during such process.
							(5)A coastal state is encouraged to—
							(A)develop a working
				waterfront plan under this subsection, using a process that involves the public
				and stakeholders; and
							(B)coordinate
				development and implementation of such a plan with other coastal management
				plans, regulations, and activities of the coastal state.
							(d)Uses, terms, and
				conditions
						(1)Each grant made by
				the Secretary under this section shall be subject to such terms and conditions
				as may be appropriate to ensure that the grant is used for purposes consistent
				with this section.
						(2)A grant under this
				section may be used—
							(A)to acquire a
				working waterfront, or an interest in a working waterfront; or
							(B)to make improvements
				to a working waterfront, including the construction or repair of wharfs, boat
				ramps, or related facilities.
							(e)Public access
				requirementA working
				waterfront project funded by grants made under this section must provide for
				expansion or improvement of reasonable and appropriate public access to coastal
				waters at or in the vicinity of a working waterfront, except for commercial
				fishing or other industrial access points where the coastal state determines
				that public access would be unsafe.
					(f)Limitations
						(1)Except as provided
				in paragraph (2), a grant awarded under this section may be used to purchase
				working waterfront or an interest in working waterfront, including an easement,
				only from a willing seller and at fair market value.
						(2)A grant awarded under this section may be
				used to acquire working waterfront or an interest in working waterfront at less
				than fair market value only if the owner certifies to the Secretary that the
				sale is being entered into willingly and without coercion.
						(3)No Federal, State,
				or local entity may exercise the power of eminent domain to secure title to any
				property or facilities in connection with a project carried out under this
				section.
						(g)Allocation of
				grants to local governments and other entities
						(1)The Secretary shall encourage coastal
				states to broadly allocate amounts received as grants under this section among
				working waterfronts identified in working waterfront plans approved under
				subsection (c).
						(2)Subject to the
				approval of the Secretary, a coastal state may, as part of an approved working
				waterfront plan, designate as a qualified holder any unit of local government
				or nonprofit organization.
						(3)A coastal state or
				a qualified holder designated by a coastal state that is the recipient of a
				grant made under this section may allocate to a unit of local government,
				non-profit organization, fishing cooperative, or other entity, a portion of any
				grant made under this section for the purpose of carrying out this section,
				except that such an allocation shall not relieve the coastal state of the
				responsibility for ensuring that any funds so allocated are applied in
				furtherance of the coastal state's approved working waterfront plan.
						(4)A qualified holder
				may hold title to or interest in property acquired under this section, except
				that—
							(A)all persons
				holding title to or interest in working waterfront affected by a grant under
				this section, including a qualified holder, private citizen, private business,
				non-profit organization, fishing cooperative, or other entity, shall enter into
				a working waterfront covenant;
							(B)such covenant
				shall be held by the coastal state or a qualified holder designated under
				paragraph (2);
							(C)if the coastal
				state determines, on the record after an opportunity for a hearing, that the
				working waterfront covenant has been violated—
								(i)all right, title,
				and interest in and to the working waterfront covered by such covenant shall,
				except as provided in subparagraph (D), revert to the coastal state; and
								(ii)the coastal state
				shall have the right of immediate entry onto the working waterfront.
								(D)If a coastal state makes a determination
				under subparagraph (C), the coastal state may convey or authorize the qualified
				holder to convey the working waterfront or interest in working waterfront to
				another qualified holder.
							(E)Nothing in this subsection waives any legal
				requirement under any Federal or State law.
							(h)Matching
				contributions
						(1)Except as provided
				in paragraph (2), the Secretary shall require that each coastal state that
				receives a grant under this section, or a qualified holder designated by that
				coastal state under subsection (g), shall provide matching funds in an amount
				equal to at least 25 percent of the total cost of the project carried out with
				the grant.
						(2)The Secretary may
				waive the application of paragraph (1) for any qualified holder that is an
				underserved community, a community that has an inability to draw on other
				sources of funding because of the small population or low income of the
				community, or for other reasons the Secretary considers appropriate.
						(3)A local community designated as a qualified
				holder under subsection (g) may utilize funds or other in-kind contributions
				donated by a non-governmental partner to satisfy the matching funds requirement
				under this subsection.
						(4)As a condition of
				receipt of a grant under this section, the Secretary shall require that a
				coastal state provide to the Secretary such assurances as the Secretary
				determines are sufficient to demonstrate that the share of the cost of each
				eligible project that is not funded by the grant awarded under this section has
				been secured.
						(5)If financial
				assistance under this section represents only a portion of the total cost of a
				project, funding from other Federal sources may be applied to the cost of the
				project. Each portion shall be subject to match requirements under the
				applicable provision of law.
						(6)The Secretary shall treat as non-Federal
				match the value of a working waterfront or interest in a working waterfront,
				including conservation and other easements, that is held in perpetuity by a
				qualified holder, if the working waterfront or interest is identified in the
				application for the grant and acquired by the qualified holder within 3 years
				before submission of the application, or within 3 years after the submission of
				the application and before the end of the grant award period. Such value shall
				be determined by an appraisal performed at such time before the award of the
				grant as the Secretary considers appropriate.
						(7)The Secretary
				shall treat as non-Federal match the costs associated with acquisition of a
				working waterfront or an interest in a working waterfront, and the costs of
				restoration, enhancement, or other improvement to a working waterfront, if the
				activities are identified in the project application and the costs are incurred
				within the period of the grant award, or, for working waterfront described in
				paragraph (6), within the same time limits described in that paragraph. These
				costs may include either cash or in-kind contributions.
						(i)Limit on
				administrative costsNo more than 5 percent of the funds made
				available to the Secretary under this section may be used by the Secretary for
				planning or administration of the program under this section.
					(j)Other technical
				and financial assistanceThe Secretary shall–—
						(1)assist coastal states in identifying and
				obtaining other sources of available Federal technical and financial assistance
				for the development and revision of a working waterfront plan and the
				implementation of an approved working waterfront plan; and
						(2)provide technical
				assistance to States for the development and revision of comprehensive working
				waterfront plans, which may include, subject to the availability of
				appropriations, planning grants and assistance and feasibility studies.
						(k)Reports
						(1)The Secretary
				shall—
							(A)develop performance measures to evaluate
				and report on the effectiveness of the program under this section in
				accomplishing the purpose of this section; and
							(B)submit to Congress a biennial report that
				includes such evaluations, an account of all expenditures, and descriptions of
				all projects carried out using grants awarded under this section.
							(2)The Secretary may submit the biennial
				report under paragraph (1)(B) by including it in the biennial report required
				under section 316.
						(l)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section
				$25,000,000 for fiscal year 2010, $50,000,000 for fiscal year 2011, and
				$75,000,000 for each of fiscal years 2012 and 2013.
					(m)DefinitionsIn
				this section:
						(1)The term
				qualified holder means a coastal state or a unit of local or
				coastal state government or a non-profit organization designated by a coastal
				state under subsection (g).
						(2)The term
				Secretary means the Secretary, acting through the National Oceanic
				and Atmospheric Administration.
						(3)The term working waterfront
				means real property (including support structures over water and other
				facilities) that provides access to coastal waters to persons engaged in
				commercial fishing, recreational fishing business, boatbuilding, aquaculture,
				or other water-dependent coastal-related business and is used for, or that
				supports, commercial fishing, recreational fishing, boatbuilding, aquaculture,
				or other water-dependent coastal-related business.
						(4)The term
				working waterfront covenant means an agreement in recordable form
				between the owner of working waterfront and one or more qualified holders, that
				provides such assurances as the Secretary may require that—
							(A)the title to or
				interest in the working waterfront will be held by a grant recipient or
				qualified holder in perpetuity, except as provided in subparagraph (C);
							(B)the working waterfront will be managed in a
				manner that is consistent with the purposes for which the property is acquired
				pursuant to this section, and the property will not be converted to any use
				that is inconsistent with the purpose of this section;
							(C)if the title to or interest in the working
				waterfront is sold or otherwise exchanged—
								(i)all working
				waterfront owners and qualified holders involved in such sale or exchange shall
				accede to such agreement; and
								(ii)funds equal to the fair market value of the
				working waterfront or interest in working waterfront shall be paid to the
				Secretary by parties to the sale or exchange, and such funds shall, at the
				discretion of the Secretary, be paid to the coastal state in which the working
				waterfront is located for use in the implementation of the working waterfront
				plan of the State approved by the Secretary under this section; and
								(D)such covenant is
				subject to enforcement and oversight by the coastal state or by another person
				as determined appropriate by the
				Secretary.
							.
		
